Citation Nr: 0836232	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  06-08 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a non-service-connected pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel
 




INTRODUCTION

The veteran had active service from May 1971 to May 1973 and 
from August 1973 to August 1976.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2005 rating decision of a 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Jackson, Mississippi, that denied the above claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the claims so that he is afforded every 
possible consideration. 

Non-service-connected pension benefits are payable to a 
veteran who served for 90 days or more during a period of 
war, which is not in dispute here, and who is permanently and 
totally disabled due to non-service-connected disabilities 
that are not the result of his or her own willful misconduct.  
38 U.S.C.A. § 1521 (West 2002); Dilles v. Brown, 5 Vet. App. 
88 (1993).  If a veteran's combined disability is less than 
100 percent, he must be unemployable by reason of disability.  
38 C.F.R. §§ 3.321, 3.340, 3.342, Part 4 (2007); Brown (Clem) 
v. Derwinski, 2 Vet. App. 444 (1992).

Disability evaluations are determined by the application of 
the VA schedule of ratings which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. § 3.321(a), Part 4 (2007).  The basis of disability 
evaluations is the ability of the body as a whole, or of the 
psyche, or of a system or organ of the body to function under 
the ordinary conditions of daily life including employment.  
38 C.F.R. § 4.10 (2007).

The veteran has asserted that he is permanently and totally 
disabled as a result of a lung disorder, a back disorder, and 
hypertension.  His non-service-connected lung disorder has 
been characterized as status post thoracotomy for lung 
abscess, pneumonia, right lower lobe with right pleural space 
emphysema.  His lung disorder has been rated as 30 percent 
disabling, by analogy, pursuant to the rating criteria found 
under Diagnostic Code 6832 which provide for pneumoconiosis.  
Pneumoconiosis is rated under the General Rating Formula for 
Interstitial Lung Disease, wherein a 30 percent disability 
rating is warranted when a pulmonary function test shows a 
forced vital capacity (FVC) of 65 to 74 percent of the 
predicted value, or a diffusion capacity of the lung for 
carbon monoxide based on the single breath method (DLCO) is 
56 to 65 percent of the predicted value.

A 60 percent disability rating is warranted for FVC of 50 to 
64 percent predicted, or DLCO of 40 to 55 percent predicted 
or a maximum exercise capacity of 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation.  A higher 
total rating is warranted for more limiting capacities, cor 
pulmonale or pulmonary hypertension, or a requirement for 
outpatient use of oxygen.  38 C.F.R. § 4.97, Diagnostic Code 
6832 (2007).

The Board notes that 38 C.F.R. § 4.96 (d)(1) pulmonary 
function tests (PFTs) are required to evaluate the veteran's 
pneumoconiosis under 38 C.F.R. § 4.97, Diagnostic Code 6832, 
except: (i) When the results of a maximum exercise capacity 
test are of record and are 20 ml/kg/min or less. If a maximum 
exercise capacity test is not of record, evaluate based on 
alternative criteria; (ii) When pulmonary hypertension 
(documented by an echocardiogram or cardiac catheterization), 
cor pulmonale, or right ventricular hypertrophy has been 
diagnosed; (iii) When there have been one or more episodes of 
acute respiratory failure; (iv) When outpatient oxygen 
therapy is required.
In support of his claim, the veteran underwent a VA general 
medical examination in December 2005.  In pertinent part, the 
examiner indicated that while PFTs revealed normal spirometry 
and room air blood gases, the results were not complete 
because the veteran was unable to participate properly in 
those studies needed to obtain volumes and DLCO.  The 
examiner concluded that the veteran appeared to be restricted 
in performing strenuous activity based on his history, but 
objective evidence of his limitation to work based on his 
lung condition was not available as he was unable to complete 
pulmonary function testing and lung capacity.  

The Board observes that the reason for the veteran's 
inability to complete the PFTs was not explained.  
Specifically, the examiner to did not explain whether the 
veteran suffers from any of the circumstances that would 
obviate the need under 38 C.F.R. § 4.96 (d)(1) for there to 
be complete PFTs in rating the veteran under the diagnostic 
criteria of 38 C.F.R. § 4.97, Diagnostic Code 6238.  In the 
absence of an explanation for the veteran's inability to 
complete performance of the PFTs that takes into account the 
provisions of 38 C.F.R. § 4.96 (d)(1), VA cannot proceed with 
adjudication of the veteran's claim.  As such, remand is 
required.

Indeed, VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
deemed necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2007); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  As was alluded to 
earlier, evaluation of the veteran's lung disability under 
the General Rating Formula for Interstitial Lung Disease 
requires an assessment of his FVC and DLCO, the Board finds 
that the veteran must be scheduled for an appropriate VA 
respiratory examination so as to undertake the necessary 
diagnostic testing.  When medical evidence is inadequate, as 
is the case here, VA must supplement the record by seeking an 
advisory opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As 
such, the  Board finds that a remand for an additional 
examination is necessary in order to fairly decide the merits 
of his claim.

Additionally, as this matter is being remanded as described 
above, and as it has been approximately three years since the 
veteran's last examination, the Board is of the opinion that 
a thorough and contemporaneous VA examination is warranted so 
that the nature and current severity of his remaining 
asserted non-service-connected disabilities can be 
ascertained.  38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159(c)(4) (2007).  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall schedule the veteran 
for a VA respiratory examination to 
determine the nature and extent of his 
asserted lung disorder.  The veteran's 
claims file and a copy of this remand must 
be made available to the examiner prior to 
the examination.  All appropriate testing, 
including a pulmonary function test, 
should be carried out and the results must 
be included in the examination report.

It is essential that the pulmonary 
function study contain the full range of 
results necessary to rate the disability 
under the diagnostic criteria (FEV-1, FVC, 
FEV- 1/FVC, DLCO (SB), maximum exercise 
capacity, maximum oxygen consumption with 
cardio-respiratory limitation). The 
presence of any of the circumstances under 
38 C.F.R. § 4.96 (d)(1) should be 
documented, and if so, a notation should 
be made explaining that completion of PFTs 
are not feasible.  The examiner should 
specifically provide an opinion as to the 
impact of the veteran's lung disorder on 
his ability to obtain or maintain 
substantially gainful employment.  A 
complete rationale should be provided for 
any opinions expressed.

2.  The RO/AMC shall schedule the veteran 
for a VA examination to determine the 
nature and extent of his asserted non-
service-connected disorders, to include a 
back disorder and hypertension.  After any 
additional evidence has been obtained and 
added to the record, the veteran must be 
afforded a VA examination to determine 
whether he is permanently and totally 
disabled.  The examiner must elicit from 
the veteran and record, for clinical 
purposes, a full work and educational 
history.  Any indicated tests and studies 
must be accomplished; and all clinical 
findings must be reported in detail and 
correlated to a specific diagnosis.  The 
examiner must provide objective findings 
regarding the current level of impairment 
associated with each disability and 
express an opinion as to how each 
disability impacts, individually and in 
conjunction with his other disabilities, 
upon the veteran's ability to pursue 
substantially gainful employment in view 
of all pathology, without regard to age.  
After examination of the veteran, the 
examiner must further render an opinion as 
to whether the veteran is unemployable as 
a result of disabilities reasonably 
certain to continue throughout his life, 
or whether the veteran has permanent 
disabilities which render it impossible 
for the average person to follow a 
substantially gainful occupation.  A 
complete rationale for any opinion 
expressed must be included in the 
examination report. 

3.  The RO/AMC will then review the 
veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

4.  The RO/AMC shall then readjudicate the 
veteran's claim on appeal.  If the 
determination of the claim remains 
unfavorable to the veteran, he should be 
furnished with a supplemental statement of 
the case and be afforded a reasonable 
period of time in which to respond before 
the case is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purposes of this REMAND are to 
obtain additional information and comply with due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006
).




